  8:20-cv-00395-RFR-MDN Doc # 32 Filed: 11/23/20 Page 1 of 1 - Page ID # 462




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

MARQUIS PROCAP SYSTEM, LLC,

                        Plaintiff,                                    8:20CV395

        vs.
                                                             ORDER TO SHOW CAUSE
NOVOZYMES NORTH AMERICA, INC.,

                        Defendant.




       On October 5, 2020, the Office of the Clerk sent letters, (Filing Nos. 8 and 9) to attorneys
Tricia M. Kazinetz, and Michael A. Jacobson directing them to register for admission to practice
in this court and to register for the Case Management/Electronic Case Files (CM/ECF) system of
the U.S. District Court for the District of Nebraska as required by NEGenR 1.3(a) and NEGenR
1.3(b)(1). As of November 23, 2020, the above attorneys have not complied with the Clerk’s
letters. Accordingly,


       IT IS ORDERED: On or before December 8, 2020, Tricia M. Kazinetz, and Michael A.
Jacobson shall either comply with the requests set forth in the letters from the Clerk of the Court
or show cause by written affidavit why they cannot comply with the rules of the Court. Failure to
comply with this order will result in being removed as counsel of record.

       Dated this 23rd day of November, 2020.

                                                     BY THE COURT:

                                                     s/Michael D. Nelson
                                                     United States Magistrate Judge
